UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-05446 Intermediate Bond Fund of America (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: August 31, 2012 Courtney R. Taylor Intermediate Bond Fund of America 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Intermediate Bond Fund of America® [photo of an owl in the opening of a tree trunk] Seeking income, mindful of risk Annual report for the year ended August 31, 2012 Intermediate Bond Fund of America seeks to provide you with current income consistent with its maturity and quality standards described in the prospectus and preservation of capital. This fund is one of more than 40 offered by American Funds, which is one of the nation’s largest mutual fund families. For more than 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 2.50%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2012 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 2.50% maximum sales charge* % % % *The maximum initial sales charge was 3.75% prior to November 1, 2006. The total annual fund operating expense ratio is 0.61% for Class A shares as of the prospectus dated November 1, 2012 (unaudited). Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect fee waivers, without which results would have been lower. Visit americanfunds.com for more information. The fund’s 30-day yield for Class A shares as of September 30, 2012, calculated in accordance with the U.S. Securities and Exchange Commission (SEC) formula, was 0.54%. The fund’s 12-month distribution rate for Class A shares as of that date was 1.79%. Both reflect the 2.50% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 5. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. Refer to the fund prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow investors: [photo of two birds sitting in the opening of a tree trunk] Bonds with low credit quality, as well as those with longer maturities, were among those whose returns fared particularly well during Intermediate Bond Fund of America’s past fiscal year. The fund, however, invests primarily in high-quality U.S. government, agency, mortgage-related and corporate bonds with maturities of around three to five years — an approach designed to deliver income while preserving capital. For those investors who reinvested monthly dividends totaling about 26 cents a share, the fund recorded a total return of 2.86% for the 12-month period ended August 31, 2012. Investors who took their dividends in cash received an income return of 1.87%. The fund’s share price increased from $13.66 to $13.79. The unmanaged Barclays U.S. Government/Credit 1–7 Years ex BBB Index, a broad measure of the market in which the fund invests, returned 2.55% over the same period. Meanwhile, the Lipper Short-Intermediate Investment Grade Debt Funds Average (a peer group measure that includes some funds that — unlike this fund — invest in relatively risky below-investment-grade bonds, rated Ba/BB and below) gained 4.24%. Results for longer time periods are shown in the table below. Economic and market overview Although the U.S. unemployment rate remained disappointingly high, there were a number of positives to be found among other domestic data. For instance, household debt burdens (relative to income) eased and a sustainable recovery in housing market prices appeared to be in place. In contrast to the sprinkling of hopeful signs in the U.S., several European countries slid into recession and the sovereign debt crisis dragged on, despite the efforts of authorities. The European Central Bank (ECB) initiated special longer term refinancing operations (LTROs) intended to help stabilize European banks’ funding through 2015. A bailout deal and debt restructuring for Greece were negotiated. Toward the end of the period, statements by ECB officials and media reports suggested that new, more ambitious measures — including the central bank buying government debt directly — were forthcoming. Elsewhere, the pace of economic growth in China, India and some other key economies slackened. [Begin Sidebar] Results at a glance For periods ended August 31, 2012, with all distributions reinvested Total returns Average annual total returns 1 year 3 years 5 years 10 years Lifetime (since 2/19/88) Intermediate Bond Fund of America (Class A shares) % Barclays U.S. Government/Credit 1–7 Years ex BBB Index* Lipper Short-Intermediate Investment Grade Debt Funds Average *The index is unmanaged and, therefore, has no expenses. [End Sidebar] [Begin Sidebar] In this report Contents 1 Letter to investors 4 The value of a long-term perspective 6 Summary investment portfolio 10 Financial statements 27 Board of trustees and other officers [End Sidebar] [Begin Sidebar] There is great uncertainty in the economic, fiscal and political outlooks, so bond investors should be particularly mindful of risks. [End Sidebar] [Begin Sidebar] An investment approach designed to deliver income while preserving your capital Intermediate Bond Fund of America seeks to offer investors a less volatile investment choice. Some funds in its peer group — unlike this fund — invest in relatively risky below-investment-grade bonds (rated Ba/BB and below). This fund emphasizes a diversified portfolio invested primarily in high-quality bonds with ratings of A/A– or better. The chart below illustrates how this approach has generated less volatile returns for fund investors. Return versus volatility (for the 3-year period ended August 31, 2012) [begin scatter chart] Volatility Return Barclays U.S. Government/Credit 1–7 Years ex BBB Index % % Intermediate Bond Fund of America Lipper Short-Intermediate Investment Grade Debt Funds Average [end scatter chart]  Returns (Class A shares) include reinvestment of all distributions. Volatility is calculated at net asset value by Lipper using annualized standard deviation (based on monthly returns), a measure of how returns have varied from the mean; a lower number signifies lower volatility. Average calculated using the funds in the Lipper Short-Intermediate Investment Grade Debt Funds peer group. Results of the Lipper average do not reflect any sales charges. The Barclays index is unmanaged and, therefore, has no expenses. [End Sidebar] Against this backdrop of global uncertainty, U.S. Treasuries were viewed as one of the few types of safe haven assets. Yields (which move inversely to prices) for shorter maturity Treasuries ended the period close to where they started; yields for longer term maturities declined. In our view, the Federal Reserve’s low interest rate policy and the LTROs have created a large amount of liquidity in the global financial system. Treasuries rallied markedly with yields on five- and 10-year Treasuries touching record lows in July. U.S. mortgage-related and corporate bonds benefited from investor appetite for yield; solid 12-month returns were evident in several sectors, including financials and utilities. Inside the portfolio The lion’s share of assets continued to be invested in Treasuries and other U.S. government obligations — amounting to 42.4% of the portfolio at fiscal year-end. Over the period, investments in mortgage-related bonds increased from 20.7% to 27.6% as the fund’s analysts and three portfolio counselors (Mark Brett, David Hoag and John Smet) identified attractive opportunities. In our view, these investments offer the potential for incrementally higher yields than Treasuries. Also, they have high credit quality and are liquid — they can be bought and sold quite easily. Purchases were focused on pass-through securities issued by federal agencies. Owners of pass-throughs are in effect receiving the mortgage payments of a pool of homeowners across the U.S. Our research identified specific securities where the underlying (lower interest rate) mortgages are unlikely to be refinanced in the near term, which could be beneficial for potential total returns. We will closely monitor the effects of the Federal Reserve’s augmented bond buying program (announced just after the fund’s fiscal year-end), as well as ongoing political discussions about mortgage refinancing policy for developments that could change our outlook on these securities. The fund’s investment professionals took advantage of market appetite for corporate bonds to reduce holdings issued by banks and other financial firms. In our view, investments in other sectors (including food and beverage, metals and mining, pharmaceuticals, energy and media) offered relatively attractive potential returns, given the risks entailed. Despite a tepid domestic recovery, U.S. companies are on the whole in relatively good financial shape, as indicated by the large amount of cash that many nonfinancial firms have on their balance sheets. [photo of two birds standing on the bank of a body of water] Looking ahead There is great uncertainty in the economic, fiscal and political outlooks, so bond investors should be particularly mindful of risks. The direction of tax and fiscal policy following November’s election could change, and investor confidence may be shaken by the possible “fiscal cliff” — lapses in federal tax-relief provisions and tax cuts, as well as deficit-reducing spending cuts — that could occur at the end of 2012 and start of 2013. Thinking longer term, improved certainty about tax policy could prompt significant capital spending by cash-rich U.S. companies, potentially benefiting employment and the U.S. fiscal position. We believe it’s likely that the Federal Reserve will not raise the official interest rate before 2014. It’s important to note that rising interest rates — so often cast as the villain of bond investing by the media — are not such a bad thing. This fund invests in bonds with shorter and intermediate maturities. When interest rates rise, the value of a diversified portfolio with a shorter average maturity tends to hold up better than the value of one with a longer maturity. To see how, consider the following highly simplified hypothetical example: Imagine that, on August 31, 2012, the fund’s portfolio was “frozen,” and investment professionals neither bought nor sold any bonds for three years. Shorter, intermediate and longer term interest rates would have to rise more than 3% across the board over that period — an unlikely scenario, in our view — before the frozen portfolio would begin to record a negative total return for the three-year period. It should also be noted that although rising yields can hurt total returns for existing bond investments, there is a silver lining: An actively managed fund such as ours will be able to use that environment to reinvest in bonds which offer potentially higher total returns. Over the longer term, the fund’s investment professionals have sought to manage risk across market cycles. That steadfast commitment has helped reduce the volatility of fund returns relative to some of its peers (see sidebar, page 2). We greatly appreciate your continued support and look forward to reporting to you again in six months. Cordially, /s/ John H. Smet John H. Smet President October 12, 2012 For current information about the fund, visit americanfunds.com. The value of a long-term perspective How a $10,000 investment has grown (for the period February 19, 1988, to August 31, 2012, with dividends reinvested) Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 2.50% on the $10,000 investment.1 Thus, the net amount invested was $9,750.2 Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. [begin mountain chart] Year ended August 31 Intermediate Bond Fund of America Barclays U.S. Gvt/Credit 1–7 Years ex BBB Index3 Lipper Short-Intermediate Investment Grade Debt Funds Average4 Consumer Price Index5 2/19/1988 $ 8/31/1988 8/31/1989 8/31/1990 8/31/1991 8/31/1992 8/31/1993 8/31/1994 8/31/1995 8/31/1996 8/31/1997 8/31/1998 8/31/1999 8/31/2000 8/31/2001 8/31/2002 8/31/2003 8/31/2004 8/31/2005 8/31/2006 8/31/2007 8/31/2008 8/31/2009 8/31/2010 8/31/2011 8/31/2012 [end mountain chart] 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $500,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2The maximum initial sales charge was 4.75% prior to January 10, 2000, and 3.75% from that date until October 31, 2006. 3The index is unmanaged and, therefore, has no expenses. 4Results of the Lipper Short-Intermediate Investment Grade Debt Funds Average do not reflect any sales charges. 5Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. 6For the period February 19, 1988, through August 31, 1988. The results shown are before taxes on fund distributions and sale of fund shares. Average annual total returns based on a $1,000 investment (for periods ended August 31, 2012)* 1 year 5 years 10 years Class A shares % % % *Assumes reinvestment of all distributions and payment of the maximum 2.50% sales charge. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect fee waivers, without which results would have been lower. Visit americanfunds.com for more information. Other share class results unaudited Classes B, C, F and 529 Fund results shown are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns for periods ended September 30, 2012 (the most recent calendar quarter-end): 10 years/ 1 year 5 years Life of class1 Class B shares2 Reflecting applicable contingent deferred sales charge (CDSC), maximum of 5%, payable only if shares are sold within six years of purchase –2.56 % % % Not reflecting CDSC Class C shares2 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class F-1 shares3 Not reflecting annual asset-based fee charged by sponsoring firm Class F-2 shares3 — first sold 8/8/08 Not reflecting annual asset-based fee charged by sponsoring firm — Class 529-A shares4 Reflecting 2.50% maximum sales charge Not reflecting maximum sales charge Class 529-B shares2,4 Reflecting applicable CDSC, maximum of 5%, payable only if shares are sold within six years of purchase –2.70 Not reflecting CDSC Class 529-C shares2,4 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class 529-E shares3,4 Class 529-F-1 shares3,4 Not reflecting annual asset-based fee charged by sponsoring firm 1Applicable to Class F-2 shares only. All other share classes reflect 10-year results. 2These shares are not available for purchase. 3These shares are sold without any initial or contingent deferred sales charge. 4Results shown do not reflect the $10 account setup fee and an annual $10 account maintenance fee. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect fee waivers, without which results would have been lower. Visit americanfunds.com for more information. For information regarding the differences among the various share classes, refer to the fund prospectus. Summary investment portfolioAugust 31, 2012 The following summary investment portfolio is designed to streamline the report and help investors better focus on the fund’s principal holdings. See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Investment mix by security type Percent of net assets U.S. Treasury bonds & notes 38.1 % Mortgage-backed obligations Corporate bonds & notes Federal agency bonds & notes Other securities Short-term securities & other assets less liabilities [end pie chart] Quality breakdown* Percent of net assets U.S. government obligations† 39.3 % Federal agencies Aaa/AAA Aa/AA A/A Baa/BBB Short-term securities & other assets less liabilities *Bond ratings which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's, Standard & Poor's and/or Fitch as an indication of an issuer's creditworthiness.If agency ratings differ, the security will be considered to have received the highest of those ratings, consistent with the fund's investment policies. The ratings are not covered by the Report of Independent Registered Public Accounting Firm. †These securities are guaranteed by the full faith and credit of the United States government. Principal Percent amount Value of net Bonds & notes- 97.98% ) ) assets U.S. Treasury bonds & notes- 38.11% U.S. Treasury: 4.25% 2012 $ $ 1.875% 2013(1) 3.125% 2013 3.625% 2013 4.25% 2013 2.25% 2014 2.625% 2014 0.25% 2015 1.75% 2015 2.25% 2015 4.125% 2015 4.25% 2015 2.00% 2016 2.00% 2016 2.375% 2016 4.50% 2016 5.125% 2016 7.50% 2016 0.875% 2017 1.00% 2017 2.50% 2017 4.25% 2017 4.625% 2017 3.50% 2018 3.50% 2020 2.125% 2021 1.75% 2022 2.00% 2022 0.125%-8.75% 2012-2025(1) Mortgage-backed obligations -27.63% Federal agency mortgage-backed obligations(2)- 25.77% Fannie Mae: 3.50% 2026 3.00% 2027 3.00% 2027 3.00% 2027 3.00% 2027 3.50% 2027 4.00% 2027 6.00% 2038 6.00% 2038 4.00% 2041 4.50% 2042 0%-11.50% 2012-2050(3) Freddie Mac 0%-6.917% 2023-2041(3) Government National Mortgage Assn. 4.50% 2040 Other securities Other mortgage-backed securities -1.86% Other securities Total mortgage-backed obligations Corporate bonds & notes -24.80% Industrials- 2.09% General Electric Co. 5.00% 2013 General Electric Capital Corp. 2.25%-6.00% 2015-2021 Other securities Other corporate bonds & notes -22.71% Other securities Total corporate bonds & notes Federal agency bonds & notes- 4.33% Freddie Mac: 0.375% 2013 2.50% 2016 0.75%-5.50% 2012-2017 Fannie Mae 1.25%-5.375% 2014-2016 Federal Home Loan Bank 1.00%-5.50% 2012-2017 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.125% 2012 Other securities Other - 3.11% Other securities Total bonds & notes (cost: $9,152,023,000) Percent Value of net Preferred securities- 0.03% ) assets Financials - 0.03% Other securities Total preferred securities (cost: $3,985,000) Principal Percent amount Value of net Short-term securities- 9.64% ) ) assets U.S. Treasury Bills 0.095%-0.143% due 9/6/2012-2/21/2013 Freddie Mac 0.11%-0.18% due 10/17/2012-1/16/2013 Fannie Mae 0.11%-0.14% due 10/15-12/17/2012 Federal Home Loan Bank 0.14%-0.19% due 9/5-12/20/2012 General Electric Co. 0.13%-0.16% due 9/4-9/13/2012 General Electric Capital Corp. 0.17% due 9/5/2012 Wal-Mart Stores, Inc. 0.11% due 9/13/2012(4) Coca-Cola Co. 0.17%-0.22% due 10/9-11/16/2012(4) National Rural Utilities Cooperative Finance Corp. 0.14% due 9/17/2012 Other securities Total short-term securities (cost: $936,068,000) Total investment securities (cost: $10,092,076,000) Other assets less liabilities ) ) Net assets $ % "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Index-linked bond whose principal amount moves with a government price index. (2) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. (3) Coupon rate may change periodically. (4) Acquired in a transaction exempt from registration under Rule 144A or section 4(2) of the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $905,227,000, which represented 9.32% of the net assets of the fund. See Notes to Financial Statements Financial statements Statement of assets and liabilities at August 31, 2012 (dollars in thousands) Assets: Investment securities, at value (cost: $10,092,076) $ Cash 87 Receivables for: Sales of investments $ Sales of fund's shares Interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Dividends on fund's shares Investment advisory services Services provided by related parties Trustees' deferred compensation Other Net assets at August 31, 2012 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Distributions in excess of net investment income ) Accumulated net realized loss ) Net unrealized appreciation Net assets at August 31, 2012 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (704,237 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations for the year ended August 31, 2012 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses*: Investment advisory services $ Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' compensation 82 Auditing and legal Custodian 26 State and local taxes 43 Other Net investment income Net realized gain and unrealized appreciation on investments: Net realized gain on investments Net unrealized appreciation on investments Net realized gain and unrealized appreciation on investments Net increase in net assets resulting from operations $ *Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Year ended August 31 Operations: Net investment income $ $ Net realized gain on investments Net unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations Dividends paid or accrued to shareholders from net investment income ) ) Net capital share transactions ) Total increase (decrease) in net assets ) Net assets: Beginning of year End of year (including distributions in excess of net investment income: $(613) for each year) $ $ See Notes to Financial Statements Notes to financial statements 1. Organization Intermediate Bond Fund of America (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks to provide current income consistent with its maturity and quality standards described in the prospectus and preservation of capital. The fund has 16 share classes consisting of five retail share classes (Classes A, B and C, as well as two F share classes, F-1 and F-2), five 529 college savings plan share classes (Classes529-A, 529-B, 529-C, 529-E and 529-F-1) and six retirement plan share classes (ClassesR-1, R-2, R-3, R-4, R-5 and R-6). The 529 college savings plan share classes can be used to save for college education. The retirement plan share classes are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes arefurther described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 2.50% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C* None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C* None 1% for redemptions within one year of purchase None Class529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B, 529-B, C and 529-C shares of the fund are notavailable for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policiesdescribed below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) are allocated daily among the various share classes based on the relative value of their settled shares. Realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders – Dividends paid to shareholders are declared daily after the determination of the fund’s net investment income and are paid to shareholders monthly. Distributions paid to shareholders are recorded on the ex-dividend date. 3. Valuation Capital Research and Management Company (“CRMC”), the fund’s investment adviser, values the fund’s investments at fair value as defined by accounting principles generally accepted in the United States of America. The net asset value of each share class of the fund is generally determined as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund’s investment adviser uses the following methods and inputs to establish the fair value of the fund’s assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts When the fund’s investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and ask prices that are reasonably and timely available (or bid prices, if ask prices are not available) or at prices for securities of comparable maturity, quality and type. Some securities may be valued based on their effective maturity or average life, which may be shorter than the stated maturity. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the fund’s investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the fund’s investment adviser are fair valued as determined in good faith under fair value guidelines adopted by authority of the fund’s board of trustees as further described below. The investment adviser follows fair valuation guidelines, consistent with U.S. Securities and Exchange Commission rules and guidance, to consider relevant principles and factors when making fair value determinations. The investment adviser considers relevant indications of value that are reasonably and timely available to it in determining the fair value to be assigned to a particular security, such as the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Processes and structure– The fund’s board of trustees has delegated authority to the fund’s investment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The fund’s board and audit committee also regularly review reports that describe fair value determinations and methods. The fund’s investment adviser has also established a Fixed-Income Pricing Review Group to administer and oversee the fixed-income valuation process, including the use of fixed-income pricing vendors. This group regularly reviews pricing vendor information and market data. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications – The fund’s investment adviser classifies the fund’s assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.At August 31, 2012, all of the fund’s investment securities were classified as Level 2. 4. Risk factors Investing in the fund may involve certain risks including, but not limited to, those described below. Market conditions–The prices of, and the income generated by, the securities held by the fund may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the fund. Investing in bonds–Rising interest rates will generally cause the prices of bonds and other debt securities to fall. Longer maturity debt securities may be subject to greater price fluctuations than shorter maturity debt securities. In addition, falling interest rates may cause an issuer to redeem, call or refinance a security before its stated maturity, which may result in the fund having to reinvest the proceeds in lower yielding securities. Bonds and other debt securities are subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. Lower quality debt securities generally have higher rates of interest and may be subject to greater price fluctuations than higher quality debt securities. Investing in mortgage-backed and asset-backed securities–Many types of bonds and other debt securities, including mortgage-backed securities, are subject to prepayment risk as well as the risks associated with investing in debt securities in general. If interest rates fall and the loans underlying these securities are prepaid faster than expected, the fund may have to reinvest the prepaid principal in lower yielding securities, thus reducing the fund’s income. Conversely, if interest rates increase and the loans underlying the securities are prepaid more slowly than expected, the expected duration of the securities may be extended, reducing the cash flow for potential reinvestment in higher yielding securities. Investing in securities backed by the U.S. government– Securities backed by the U.S. Treasury or the full faith and credit of the U.S. government are guaranteed only as to the timely payment of interest and principal when held to maturity. Accordingly, the current market values for these securities will fluctuate with changes in interest rates. Securities issued by government-sponsored entities and federal agencies and instrumentalities that are not backed by the full faith and credit of the U.S. government are neither issued nor guaranteed by the U.S. government. Thinly traded securities–There may be little trading in the secondary market for particular bonds or other debt securities, which may make them more difficult to value, acquire or sell. Management – The investment adviser to the fund actively manages the fund’s investments. Consequently, the fund is subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results. This could cause the fund to lose value or its investment results to lag relevant benchmarks or other funds with similar objectives. 5. Certain investment techniques Mortgage dollar rolls – The fund has entered into mortgage dollar roll transactions in which the fund sells a mortgage-backed security to a counterparty and simultaneously enters into an agreement with the same counterparty to buy back a similar security on a specific future date at a predetermined price. Risks may arise due to the delayed payment date and the potential inability of counterparties to complete the transaction. Mortgage dollar rolls are accounted for as purchase and sale transactions, which may increase the fund’s portfolio turnover rate. 6. Taxation and distributions Federal income taxation– The fund complies with the requirements under Subchapter M of the Internal Revenue Code applicable to mutual funds and intends to distribute substantially all of its net taxable income and net capital gains each year. The fund is not subject to income taxes to the extent such distributions are made. Therefore, no federal income tax provision is required. As of and during the period ended August 31, 2012, the fund did not have a liability for any unrecognized tax benefits. The fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the fund did not incur any interest or penalties. The fund is not subject to examination by U.S. federal tax authorities for tax years before 2008 and by state tax authorities for tax years before 2007. Distributions – Distributions paid to shareholders are based on net investment income and net realized gains determined on a tax basis, which may differ from net investment income and net realized gains for financial reporting purposes. These differences are due primarily to different treatment for items such as short-term capital gains and losses; capital losses related to sales of certain securities within 30 days of purchase; deferred expenses; cost of investments sold; paydowns on fixed-income securities; net capital losses; and income on certain investments.The fiscal year in which amounts are distributed may differ from the year in which the net investment income and net realized gains are recorded by the fund for financial reporting purposes. During the year ended August 31, 2012, the fund reclassified $10,510,000 from accumulated net realized loss to distributions in excess of net investment income and $5,000 from distributions in excess of net investment income to capital paid in on shares of beneficial interest to align financial reporting with tax reporting. Under the Regulated Investment Company Modernization Act of 2010 (the “Act”), net capital losses recognized after August 31, 2011, may be carried forward indefinitely, and their character is retained as short-term and/or long-term losses. Previously,net capital losses were carried forward for eight years and treated as short-term losses. As a transition rule, the Act requires that post-enactment net capital losses be used before pre-enactment net capital losses. As of August 31, 2012, the tax basis components of distributable earnings, unrealized appreciation (depreciation) and cost of investment securities were as follows: (dollars in thousands) Undistributed ordinary income $ Capital loss carryforward expiring 2018* ) Gross unrealized appreciation on investment securities Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities *Reflects the utilization of capital loss carryforward of $72,411,000. The capital loss carryforward will be used to offset any capital gains realized by the fund in future years through the expiration date. The fund will not make distributions from capital gains while a capital loss carryforward remains. Tax-basis distributions paid or accrued to shareholders from ordinary income were as follows (dollars in thousands): Year ended August 31 Share class Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 Total $ $ 7 Fees and transactions with related parties CRMC, the fund’s investment adviser, is the parent company of American Funds Distributors,® Inc. ("AFD"), the principal underwriter of the fund’s shares, and American Funds Service Company® ("AFS"), the fund’s transfer agent. Investment advisory services – The fund has an investment advisory and service agreement with CRMC thatprovidesfor monthly fees accrued daily. These fees are based on a series of decreasing annual rates beginning with 0.30% on the first $60 million of daily net assets and decreasing to 0.14% on such assets in excess of $10 billion. The agreement also provides for monthly fees, accrued daily, based on a series of decreasing rates beginning with 3.00% on the first $3,333,333 of the fund's monthly gross income and decreasing to 2.00% on such income in excess of $8,333,333. For the year ended August 31, 2012, the investment advisory services fee was $20,833,000, which was equivalent to an annualized rate of 0.221% of average dailynet assets. Class-specific fees and expenses – Expenses that are specific to individual share classes are accrued directly to the respective share class. The principal class-specific fees and expenses are described below: Distribution services – The fund has plans of distribution for all share classes, except Class F-2, R-5 and R-6 shares. Under the plans, the board of trustees approves certain categories of expenses that are used to finance activities primarily intended to sell fund shares and service existing accounts. The plans provide for payments, based on an annualized percentage of average daily net assets, ranging from 0.30% to 1.00% as noted below. In some cases, the board of trustees has limited the amounts that may be paid to less than the maximum allowed by the plans.All share classes with a planmay use up to 0.25% of average daily net assets to pay service fees, or to compensate AFD for paying service fees, to firms that have entered into agreements with AFD to provide certain shareholder services. The remaining amounts available to be paid under each plan are paid to dealers to compensate them for their sales activities. For Class A and 529-A shares, distribution-related expenses include the reimbursement of dealer and wholesaler commissions paid by AFD for certain shares sold without a sales charge. These share classes reimburse AFD for amounts billed within the prior 15 months but only to the extent that the overall annual expense limit of 0.30%is not exceeded. As of August 31, 2012, there were no unreimbursed expenses subject to reimbursement for Class A or 529-A shares. Share class Currently approved limits Plan limits Class A 0.30% 0.30% Class 529-A Classes B and 529-B Classes C, 529-C and R-1 Class R-2 Classes 529-E and R-3 Classes F-1, 529-F-1 and R-4 Transfer agent services –The fund has a shareholder services agreement with AFS under which the fund compensates AFS for providing transfer agent services to each of the fund’s share classes. These services include recordkeeping, shareholder communications and transaction processing. In addition, the fund reimburses AFS for amounts paid to third parties for performing transfer agent services on behalf of fund shareholders. During the period September 1, 2011, through December 31, 2011, only Class A and B shares were subject to the shareholder services agreement with AFS. During this period, AFS and other third parties were compensated for providing transfer agent services to Class C, F, 529 and R shares through the fees paid by the fund to CRMC under the fund’s administrative services agreement with CRMC as described in the administrative services section below; CRMC paid for any transfer agent services expenses in excess of 0.10% of the respective average daily net assets of each of such share classes. Effective January 1, 2012, the shareholder services agreement with AFS was modified to include Class C, F, 529 and R shares and payment for transfer agent services for such classes under the administrative services agreement terminated. Under this structure, transfer agent services expenses for some classes may exceed 0.10% of average daily net assets, resulting in an increase in expenses paid by some share classes. For the year ended August 31, 2012, the total transfer agent services fee paid under these agreements was $11,150,000, of which $10,510,000 was paid by the fund to AFS and $640,000 was paid by the fundto CRMC through its administrative services agreement with the fund. Amounts paid to CRMC by the fund were then paid by CRMC to AFS and other third parties. Administrative services – The fund has an administrative services agreement with CRMC under which the fund compensates CRMC for providing administrative services to Class A, C, F, 529 and R shares. These services include, but are not limited to, coordinating, monitoring, assisting and overseeing third parties that provide services to fund shareholders. During the period September 1, 2011, through December 31, 2011, the agreement appliedonly to Class C, F, 529 and R shares. The agreement also required CRMC to arrange for the provision of transfer agentservices for such share classes, which paid CRMC annual fees up to 0.15% (0.10% for Class R-5 and 0.05% for Class R-6) of their respective average daily net assets. During this period, up to 0.05% of these fees were used to compensate CRMC for performing administrative services; all other amounts paid under this agreement were used to compensate AFS and other third parties for transfer agent services. Effective January 1, 2012, the administrative services agreement with CRMC was modified to include Class A shares. Under the revised agreement, Class A shares pay an annual fee of 0.01% and Class C, F, 529 and R shares pay an annual fee of 0.05% of their respective average daily net assets to CRMC for administrative services. Fees for transfer agent services are no longer included as part of the administrative services fee paid by the fund to CRMC. For the year ended August 31, 2012, total fees paid to CRMC for performing administrative services were $1,705,000. 529 plan services – Each 529 share class is subject to service fees to compensate the Commonwealth of Virginia for the maintenance of the 529 college savings plan.The quarterly fee is based on a series of decreasing annual rates beginning with 0.10% on the first $30 billion of the net assets invested in Class 529 shares of the American Funds and decreasing to 0.06% on such assets between $120 billion and $150 billion. The fee for any given calendar quarter is accrued and calculated on the basis of the average net assets of Class 529 shares of the American Funds for the last month of the prior calendar quarter. The fee is included in other expenses on the accompanying financial statements. The Commonwealth of Virginia is not considered a related party. Class-specific expenses under the agreements described above for the year ended August 31, 2012, were as follows (dollars in thousands): Share class Distribution services Transfer agent services Administrative services 529 plan services Class A $ $ $ Not applicable Class B 91 Not applicable Not applicable Class C Not applicable Class F-1 Not applicable Class F-2 Not applicable Not applicable Class 529-A $ Class 529-B 11 5 11 Class 529-C 97 50 Class 529-E 91 11 9 18 Class 529-F-1 - 64 36 71 Class R-1 17 9 Not applicable Class R-2 83 Not applicable Class R-3 91 Not applicable Class R-4 67 Not applicable Class R-5 Not applicable 25 23 Not applicable Class R-6 Not applicable 1 Not applicable Total class-specific expenses $ Trustees’ deferred compensation – Trustees who are unaffiliated with CRMCmay elect to defer the cash payment of part or all of their compensation. These deferred amounts, which remain as liabilities of the fund, are treated as if invested in shares of the fund or other American Funds. These amounts represent general, unsecured liabilities of the fund and vary according to the total returns of the selected funds. Trustees’ compensation of $82,000, shown on the accompanying financial statements, includes $73,000 in current fees (either paid in cash or deferred) and a net increase of $9,000 in the value of the deferred amounts. Affiliated officers and trustees – Officers and certain trustees of the fund are or may be considered to be affiliated with CRMC, AFS and AFD. No affiliated officers or trustees received any compensation directly from the fund. 8. Capital sharetransactions Capital share transactions in the fund were as follows (dollars and shares in thousands): Sales(*) Reinvestments of dividends Repurchases(*) Net increase (decrease) Share class Amount Shares Amount Shares Amount Shares Amount Shares Year ended August 31, 2012 Class A $ $ $ ) ) $ Class B 64 ) Class C ) Class F-1 ) ) Class F-2 ) ) Class 529-A ) ) Class 529-B 8 ) Class 529-C 74 ) ) Class 529-E 21 ) ) Class 529-F-1 ) ) Class R-1 13 ) ) Class R-2 ) ) 63 Class R-3 ) ) Class R-4 ) ) Class R-5 72 ) ) Class R-6 ) ) Total net increase (decrease) $ $ $ ) ) $ Year ended August 31, 2011 Class A $ $ $ ) ) $ ) ) Class B ) Class C ) Class F-1 ) Class F-2 ) ) Class 529-A ) ) Class 529-B 18 ) Class 529-C 95 ) Class 529-E 21 ) ) Class 529-F-1 ) ) Class R-1 16 ) Class R-2 ) Class R-3 ) Class R-4 ) Class R-5 80 ) ) 91 Class R-6 ) ) Total net increase (decrease) $ $ $ ) ) $ ) ) *Includes exchanges between share classes of the fund. 9. Investmenttransactions The fund made purchases and sales of investment securities, excluding short-term securities and U.S. government obligations, if any, of $9,703,479,000 and $9,119,074,000, respectively, during the year ended August 31, 2012. Financial highlights Income from investment operations(1) Net asset value, beginning of period Net investment income Net gains (losses) on securities (both realized and unrealized) Total from investment operations Dividends (from net investment income) Net asset value, end of period Total return(2) (3) Net assets, end of period (in millions) Ratio of expenses to average net assets before reimbursements/ waivers Ratio of expenses to average net assets after reimbursements/ waivers(3) Ratio of net income to average net assets(3) Class A: Year ended 8/31/2012 $ ) $ % $ % % % Year ended 8/31/2011 ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Class B: Year ended 8/31/2012 ) 62 Year ended 8/31/2011 ) 96 Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Class C: Year ended 8/31/2012 ) Year ended 8/31/2011 ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Class F-1: Year ended 8/31/2012 ) Year ended 8/31/2011 ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Class F-2: Year ended 8/31/2012 ) Year ended 8/31/2011 ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Period from 8/8/2008 to 8/31/2008(4) ) ) 4 Class 529-A: Year ended 8/31/2012 ) Year ended 8/31/2011 ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Class 529-B: Year ended 8/31/2012 ) 9 Year ended 8/31/2011 ) 13 Year ended 8/31/2010 ) 24 Year ended 8/31/2009 ) 23 Year ended 8/31/2008 ) ) 21 Class 529-C: Year ended 8/31/2012 ) Year ended 8/31/2011 ) 92 Year ended 8/31/2010 ) 97 Year ended 8/31/2009 ) 72 Year ended 8/31/2008 ) ) 65 Class 529-E: Year ended 8/31/2012 ) 20 Year ended 8/31/2011 ) 16 Year ended 8/31/2010 ) 14 Year ended 8/31/2009 ) 11 Year ended 8/31/2008 ) ) 9 Class 529-F-1: Year ended 8/31/2012 $ ) $ % $ 78 % % % Year ended 8/31/2011 ) 66 Year ended 8/31/2010 ) 54 Year ended 8/31/2009 ) 37 Year ended 8/31/2008 ) ) 27 Class R-1: Year ended 8/31/2012 ) 17 Year ended 8/31/2011 ) 15 Year ended 8/31/2010 ) 19 Year ended 8/31/2009 ) 10 Year ended 8/31/2008 ) ) 7 Class R-2: Year ended 8/31/2012 ) Year ended 8/31/2011 ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Class R-3: Year ended 8/31/2012 ) Year ended 8/31/2011 ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Class R-4: Year ended 8/31/2012 ) Year ended 8/31/2011 ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) 79 Year ended 8/31/2008 ) ) 61 Class R-5: Year ended 8/31/2012 ) 50 Year ended 8/31/2011 ) 47 Year ended 8/31/2010 ) 45 Year ended 8/31/2009 ) 35 Year ended 8/31/2008 ) ) 76 Class R-6: Year ended 8/31/2012 ) Year ended 8/31/2011 ) Year ended 8/31/2010 ) Period from 5/1/2009 to 8/31/2009(4) ) 21 Year ended August 31 Portfolio turnover rate for all share classes % 80
